Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                     Mar 26 2014, 9:10 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.

ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

MICHAEL C. BORSCHEL                             GREGORY F. ZOELLER
Fishers, Indiana                                Attorney General of Indiana

                                                BRIAN REITZ
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JONAH LONG,                                     )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 49A04-1308-CR-392
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Steven R. Eichholtz, Judge
                           Cause No. 49G20-1210-FA-73230


                                      March 26, 2014

               MEMORANDUM DECISION - NOT FOR PUBLICATION

BARTEAU, Senior Judge
                              STATEMENT OF THE CASE

       Jonah Long appeals his convictions of dealing in methamphetamine, a Class A

felony, Ind. Code § 35-48-4-1.1 (2006), and resisting law enforcement, a Class A

misdemeanor, Ind. Code § 35-44.1-3-1 (2012). We affirm.

                                         ISSUES

       Long raises three issues, which we restate as:

       I.     Whether the trial court erred in admitting evidence found during a
              warrantless search of his car.

       II.    Whether the trial court abused its discretion in excluding evidence that
              someone else may have committed the crimes.

       III.   Whether the evidence is sufficient to sustain his conviction for dealing in
              methamphetamine.

                        FACTS AND PROCEDURAL HISTORY

       On September 7, 2012, Indiana State Police Trooper Jeffrey Sego and several

other officers conducted a narcotics investigation at a hotel in Indianapolis. Sego went to

a room and knocked on the door. He knew that Long was registered as an occupant of

the room. Kami Clemens opened the door. Clemens allowed Sego into the room, where

he saw digital scales and glass pipes.

       After speaking with Clemens, Sego advised the other officers to be on the lookout

for Long, who was driving a silver Chrysler 300. Police officer Adam Buchta was

stationed near the hotel in an unmarked car. He ran a license check on Long and learned

that Long’s license was suspended. Buchta also found a picture of Long, which he




                                             2
shared with Indiana State Trooper Dean Wildauer. Wildauer was also stationed in an

unmarked car, farther from the hotel than Buchta.

        Later, Wildauer saw Long driving a silver Chrysler 300 toward the hotel. Long

turned onto the street that accessed the hotel’s parking lot, but he failed to use his turn

signal. Wildauer informed Buchta of Long’s failure to use his turn signal.

        Buchta saw Long approach the hotel. He activated his car’s lights to signal Long

to stop. Long entered the hotel’s parking lot, “slammed [the car] into park,” and got out.

Tr. p. 125. Long ran away, disregarding Buchta’s commands to stop. He ran across a

street and up a ramp to a nearby interstate highway. Buchta followed and watched Long

run across the interstate, disrupting traffic. Long got away once he reached the other

side.

        Buchta returned to Long’s car and took the keys out of the ignition. He also

brought his canine to the Chrysler 300 and walked it around the car. The canine “alerted

to the odor of a narcotic” coming from the car. Id. at 88.

        Sego searched the 300 without a warrant. He found paperwork bearing Long’s

name. He also found luggage in the trunk, and when he searched the luggage he saw a

blue can of Doritos. Sego discovered that the bottom of the can could be unscrewed, and

inside the bottom of the can he found two clear plastic baggies containing a substance

that was later identified as methamphetamine. There was a total of 11.6 grams of

methamphetamine in the baggies.             Wildauer testified that the quantity of

methamphetamine Sego discovered is generally associated with a dealer rather than a

user, because a user will consume methamphetamine as soon as he or she acquires it.

                                             3
       Later, Long talked with his acquaintance Tony Pedigo. Long told Pedigo he had

to abandon his car at a hotel in Indianapolis because the police arrived. He further said

he fled from the police by running across an interstate highway. Finally, Long told

Pedigo he had left methamphetamine in the car.

       The State charged Long with dealing in methamphetamine, possession of

methamphetamine, and resisting law enforcement. Long waived his right to a jury trial

and was tried to the bench.      During the bench trial, Long moved to suppress the

admission of any evidence discovered during the warrantless search of his car. The court

denied the motion, heard further evidence, and determined that Long was guilty as

charged. The court entered judgments of conviction for dealing in methamphetamine and

resisting law enforcement, and sentenced Long accordingly. This appeal followed.

                             DISCUSSION AND DECISION

                 I. ADMISSION OF EVIDENCE FOUND IN THE CAR

       Long argues the trial court erred by denying his motion to suppress all evidence

discovered during Sego’s search of his car.         Although Long first challenged the

admission of evidence through a motion to suppress, he now appeals following a

completed trial. Thus, the issue is appropriately framed as whether the trial court erred in

admitting the evidence at trial. Sugg v. State, 991 N.E.2d 601, 606 (Ind. Ct. App. 2013),

trans. denied. In general, the admission and exclusion of evidence falls within the sound

discretion of the trial court, and we review the admission of evidence only for abuse of

discretion. Id. An abuse of discretion occurs where the decision is clearly against the

logic of the facts and circumstances. Id. However, where an alleged error also involves

                                             4
claims of legal error, we review questions of law de novo. Purvis v. State, 829 N.E.2d

572, 578 (Ind. Ct. App. 2005), trans. denied.

       Long asserts that the admission of the evidence found in his car violated his right

to be free of unreasonable search and seizure under the Fourth Amendment to the United

States Constitution and article 1, section 11 of the Indiana Constitution. We address each

claim in turn.

       The Fourth Amendment prohibits unreasonable searches and seizures. Wilson v.

State, 966 N.E.2d 1259, 1263 (Ind. Ct. App. 2012), trans. denied. The protections of the

Fourth Amendment have been extended to the states through the Fourteenth Amendment.

Id. Evidence obtained in violation of a defendant’s Fourth Amendment rights may not be

introduced against him or her at trial. Id. A search or seizure may generally only be

conducted pursuant to a lawful warrant. Id. Because warrantless searches are per se

unreasonable, the State bears the burden of establishing that a warrantless search falls

within one of the well-delineated exceptions to the warrant requirement. Id.

       The State contends that the Fourth Amendment does not apply to Sego’s search

because Long abandoned his car. 1             Abandoned property is not subject to Fourth

Amendment protection. Id. The key question is whether the defendant was entitled to

and did have a reasonable expectation that the automobile would be free from

government intrusion. Id. at 1264.



1
  Long argues the State has waived the abandonment issue because it did not raise abandonment during
the hearing on Long’s motion to suppress. We disagree. The trial court sua sponte raised the issue of
abandonment and gave both parties a chance to address it. Thus, abandonment is not being raised for the
first time on appeal, and we may consider it.
                                                  5
        In this case, Buchta signaled for Long to stop. Long stopped his car, got out, and

ran off, leaving it unlocked with the keys inside. He thus abandoned his unsecured car

and relinquished any reasonable expectation of privacy in it. His Fourth Amendment

claim must fail. See id. (the defendant abandoned his car, and thus had no Fourth

Amendment claim, when he exited the car and ran off during a traffic stop).

        Article 1, section 11 of the Indiana Constitution also guarantees an individual’s

right to be free from unreasonable searches and seizures. Campbell v. State, 841 N.E.2d

624, 627 (Ind. Ct. App. 2006). However, that provision does not protect abandoned

property. See id. at 630 (Campbell’s search and seizure claim under Indiana Constitution

was without merit because he abandoned the firearm in question by throwing it under a

car).

        We conclude that Long abandoned his car for purposes of article 1, section 11. He

got out of the car and left it unlocked with the keys still inside. Anyone could have

gained access to the car if the officers had not secured it. Furthermore, Long ignored

Buchta’s commands to halt and fled the scene. His claim under the Indiana Constitution

must fail, and the court did not err in admitting the results of the warrantless vehicle

search into evidence. See id.

                      II. EXCLUSION OF IDENTITY EVIDENCE

        Long asserts the trial court should not have excluded evidence he offered to show

that someone else was driving his car on the day in question. We afford a trial court’s

decision to exclude evidence great deference on appeal and will reverse only for an abuse

of discretion. Lovitt v. State, 915 N.E.2d 1040, 1043 (Ind. Ct. App. 2009).

                                             6
       The State argues that the evidence in question was hearsay. Hearsay is an out-of-

court statement offered in evidence to prove the truth of the matter asserted.         Ind.

Evidence Rule 801(c).      Hearsay is not admissible unless it falls under one of the

exceptions provided in the Indiana Rules of Evidence. Ind. Evidence Rule 802. Long

asserts that his evidence about the identity of the purported driver was admissible because

it was a statement against interest under Indiana Evidence Rule 804(b)(3). That rule

provides that if a declarant is unavailable as a witness, the court may admit

       [a] statement that a reasonable person in the declarant’s position would
       have made only if the person believed it to be true because, when made, it
       was so contrary to the declarant’s proprietary or pecuniary interest or had
       so great a tendency to invalidate the declarant’s claim against someone else
       or to expose the declarant to civil or criminal liability.

To qualify under this hearsay exception, the statement against interest must be

incriminating on its face. Tolliver v. State, 922 N.E.2d 1272, 1280 (Ind. Ct. App. 2010),

trans. denied.

       Long testified during his case-in-chief. He asserted that someone else drove his

car on the day in question. During preliminary questioning by the State, Long conceded

that his alleged knowledge of the purported driver’s identity was based on what the

purported driver had told him. The State objected to any further testimony on the

purported driver’s identity, claiming it was based on inadmissible hearsay. The court

sustained the objection. Next, Long submitted an offer to prove, in which he provided

the purported driver’s name and submitted photographs of that person and of him for

comparison. The State offered three photographs of the purported driver as part of the



                                             7
offer to prove. At the close of the offer, the court stated with respect to the photographs,

“I’m not looking at any of them.” Tr. p. 182.

       Long made no effort to establish that the purported driver was unavailable to

testify, so Rule 804 did not permit the admission of Long’s evidence. Furthermore, Long

said the purported driver merely stated that he drove the car on the day in question. Long

did not testify that the person told him he was driving the car at the time the police

initiated the traffic stop, or that the person told him he fled from the police on foot, or that

the person told him he was the owner of the methamphetamine. Without more, the mere

statement that the person drove the car at some point on the day in question is not

incriminating on its face. We also note that the purported driver made his statement to

Long rather than to a disinterested witness, which undermines the statement’s credibility.

See Bryant v. State, 794 N.E.2d 1135, 1143 (Ind. Ct. App. 2003) (alleged confession was

not statement against interest where statement did not match the circumstances of the

crime at issue, was uncorroborated, and was made to the defendant), trans. denied. The

court did not abuse its discretion in excluding Long’s evidence on the identity of the

purported driver.

                    III. SUFFICIENCY OF THE EVIDENCE – DEALING IN
                                METHAMPHETAMINE

       Long challenges the sufficiency of the evidence to support his conviction for

dealing in methamphetamine.         He does not challenge the evidence sustaining his

conviction for resisting law enforcement.




                                               8
      When reviewing a challenge to the sufficiency of the evidence underlying a

conviction, we neither reweigh the evidence nor assess the credibility of witnesses.

Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012). The evidence and all reasonable

inferences drawn from it are viewed in a light most favorable to the judgment. Id. We

affirm if there is substantial evidence of probative value supporting each element of the

crime from which a reasonable trier of fact could have found the defendant guilty beyond

a reasonable doubt. Id.

      To obtain a conviction for Class A felony dealing in methamphetamine, the State

is required to prove beyond a reasonable doubt that the defendant: (1) knowingly or

intentionally (2) possessed with intent to deliver (3) methamphetamine (4) in an amount

greater than three grams. Ind. Code § 35-48-4-1.1. Long argues the State failed to prove

he had the intent to deliver the methamphetamine, so his conviction for dealing

methamphetamine should be reduced to possession of methamphetamine.

      Here, the police found 11.6 grams of methamphetamine in Long’s car, an amount

well above the three grams needed to establish an A felony conviction. Illegal possession

of large quantities of narcotics does not create a presumption of intent to deliver but may

support an inference of intent. Crocker v. State, 989 N.E.2d 812, 823 (Ind. Ct. App.

2013), trans. denied. Wildauer testified that possession of such a large quantity of

methamphetamine is associated with dealing the drug because users consume it as soon

as they purchase it. Furthermore, the methamphetamine was stored in small plastic

baggies, which Wildauer testified was consistent with packaging for sale.



                                            9
       Long argues the evidence showed that he was a user, and he thus lacked the intent

to deliver methamphetamine to others, because Sego found glass pipes in his hotel room.

This argument is an impermissible request to reweigh the evidence, because the pipes

could have belonged to Clemens. Furthermore, Sego also saw scales in the hotel room,

which could reasonably indicate that Long was weighing methamphetamine for

distribution to others.

                                     CONCLUSION

       For the reasons stated above, we affirm the judgment of the trial court.

       Affirmed.

KIRSCH, J., and BROWN, J., concur.




                                            10